



Kemper Corporation 2011 Omnibus Equity Plan
PERFORMANCE SHARE UNIT AWARD AGREEMENT
(Adjusted ROE)
This PERFORMANCE SHARE UNIT AWARD AGREEMENT (“Agreement”) is made as of this
______ day of __________________, 20__ (“Grant Date”) between KEMPER
CORPORATION, a Delaware corporation (“Company”), and «name» (“Participant”) for
an Award of performance share units (“PSUs”), each representing the right to
receive one share of the Company’s common stock (“Common Stock”) on the terms
and conditions set forth in this Agreement.
SIGNATURES
As of the date set forth above, the parties have accepted the terms of this
Agreement by signing this Agreement by an electronic signature, and each party
agrees that such signature shall not be denied legal effect, validity or
enforceability solely because it was submitted or executed electronically.
KEMPER CORPORATION                 PARTICIPANT
By: __________________________________    ____________________________________
«CEO Signature and Title»    «name»
RECITALS
A.The Board of Directors of the Company (“Board”) has adopted the Kemper
Corporation 2011 Omnibus Equity Plan (“Plan”), including all amendments to date,
to be administered by the Compensation Committee of the Board or any
subcommittee thereof, or any other committee designated by the Board to
administer the Plan (“Committee”). Capitalized terms that are not defined herein
shall be defined in accordance with the Plan.
B.    The Plan authorizes the Committee to grant to selected Employees,
Directors and Third Party Service Providers awards of various types, including
performance share units providing the right to receive shares of Common Stock
under specified terms and conditions.
C.    Pursuant to the Plan, the Committee has determined that it is in the best
interest of the Company and its shareholders to grant an Award of performance
share units to the Participant under the terms and conditions specified in this
Agreement as an inducement to remain in the service of the Company and an
incentive for increased effort during such service.
NOW, THEREFORE, the parties hereto agree as follows:
1.    Grant. The Company grants an aggregate of «shares» («shares») PSUs, which
represent the Company’s unfunded and unsecured promise to issue shares of Common
Stock under certain circumstances to the Participant, subject to the terms and
conditions set forth in this Agreement. The PSUs shall not entitle the
Participant to any rights of a shareholder of Common Stock and the Participant
has no rights with respect to the Award other than rights as a general creditor
of the Company.
2.    Governing Plan. This Award is granted pursuant to the Plan, which is
incorporated herein for all purposes. The Participant agrees to be bound by the
terms and conditions of the Plan, which controls in case of any conflict with
this Agreement, except as otherwise provided for in the Plan. No amendment of
the Plan shall adversely affect this Award in any material way without the
written consent of the Participant.
3.    Restrictions on Transfer. The PSUs shall be restricted during a period
(“Restricted Period”) beginning on the Grant Date and expiring on the Settlement
Date (as defined in Section 6 below). During the Restricted Period, neither this
Agreement, the PSUs nor any rights and privileges granted hereby may be
transferred, assigned, pledged or hypothecated in any way, whether by operation
of the law or otherwise (any such disposition being referred to herein as a
“Transfer”), except by will or the laws of descent and distribution. Without
limiting the generality of the preceding sentence, no rights or privileges
granted hereby may be Transferred during the Restricted Period to the spouse or
former spouse of the Participant pursuant to any divorce proceedings, settlement
or judgment. Any attempt to Transfer this Agreement, the PSUs or any other
rights or privileges granted hereby contrary to the provisions hereof shall be
null and void and of no force or effect, and the Company shall not recognize or
give effect to any such Transfer on its books and records or recognize the
person to whom such purported Transfer has been made as the legal or beneficial
holder of such PSUs.
4.    Vesting and Forfeiture. The PSUs shall be subject to the terms concerning
vesting and forfeiture set forth on Exhibit A to this Agreement.
5.    Dividend Equivalents. If a cash dividend is declared and paid by the
Company with respect to the Common Stock during the Restricted Period, the
Participant shall be eligible to receive a cash payment equal to the total cash
dividend the Participant would have received had the PSUs and any “Additional
Shares” granted to Participant pursuant to Exhibit A been actual shares of
Common Stock held by the Participant during the Restricted Period, provided and
to the extent that that the Participant vests in the PSUs and any such
Additional Shares. Any such cash payment shall be made on the Settlement Date
(as defined below) and it shall be subject to applicable withholding obligations
as described in Section 8.
6.    Conversion of PSUs; Issuance of Common Stock. Except as otherwise provided
in Section 10, the Company shall cause one share of Common Stock to be issued,
within the time period provided below, for each PSU that is vesting and each
Additional Share that is being issued on the applicable Vesting Date in
accordance with Exhibit A.
Any issuance of Common Stock shall be subject to applicable tax withholding
obligations as described in Section 8 and shall be in book-entry form,
registered in the Participant’s name (or in the name of the Participant’s
Representative, as the case may be), in payment of whole PSUs. Except as
otherwise provided in Section 8, in no event shall the date that Common Stock is
issued to the Participant (“Settlement Date”) occur later than the first to
occur of (a) March 15th following the calendar year in which the Vesting Date
occurs or (b) 90 days following the Vesting Date.
7.    Fair Market Value of Common Stock. The fair market value (“Fair Market
Value”) of a share of Common Stock shall be determined for purposes of this
Agreement by reference to the closing price of a share of Common Stock as
reported by the New York Stock Exchange (or such other exchange on which the
shares of Common Stock are primarily traded) for the applicable date, or if no
prices are reported for that day, the last preceding day on which such prices
are reported (or, if for any reason no such price is available, in such other
manner as the Committee in its sole discretion may deem appropriate to reflect
the fair market value thereof).
8.    Withholding of Taxes. The Participant acknowledges that the vesting of the
PSUs will result in the Participant being subject to payroll taxes upon the
Vesting Date (if the Participant is an Employee or was an Employee on the Grant
Date) and that the issuance of Common Stock pursuant to Section 6 will result in
the Participant being subject to income taxes upon the Settlement Date. The
Company will deduct from the shares of Common Stock that are otherwise due to be
delivered to the Participant a number of whole shares of Common Stock having a
Fair Market Value not in excess of the tax withholding requirements based on the
maximum statutory withholding rates for the Participant for federal, state and
local tax purposes (including the Participant’s share of payroll or similar
taxes) in the applicable jurisdiction, and the Participant shall remit to the
Company in cash any and all applicable withholding taxes that exceed the amount
available to the Company using whole shares.
9.    Section 409A. The Company intends that the Award hereunder shall either be
exempt from the application of, or compliant with, the requirements of Section
409A and this Award Agreement shall be interpreted and administered in
accordance with such intent. In no event shall the Company and/or its Affiliates
be liable for any tax, interest or penalties that may be imposed on the
Participant (or the Participant’s estate) under Section 409A.
10.    Shares to be Issued in Compliance with Federal Securities Laws and Other
Rules. No shares of Common Stock issuable in settlement of the PSUs shall be
issued and delivered unless and until there shall have been full compliance with
all applicable requirements of the Securities Act of 1933, as amended (“Act”)
(whether by registration or satisfaction of exemption conditions), all
applicable listing requirements of the New York Stock Exchange (or such other
exchange(s) or market(s) on which shares of the same class are then listed) and
any other requirements of law or of any regulatory bodies having jurisdiction
over such issuance and delivery. The Company shall use its best efforts and take
all necessary or appropriate actions to ensure that such full compliance on the
part of the Company is made. By signing this Agreement, the Participant
represents and warrants that none of the shares to be acquired in settlement of
the PSUs will be acquired with a view towards any sale, transfer or distribution
of said shares in violation of the Act, and the rules and regulations
promulgated thereunder, or any applicable “blue sky” laws, and that the
Participant hereby agrees to indemnify the Company in the event of any violation
by the Participant of such Act, rules, regulations or laws. The Company will use
its best efforts to complete all actions necessary for such compliance so that
settlement can occur within the period specified in Section 6; provided that if
the Company reasonably anticipates that settlement within such period will cause
a violation of applicable law, settlement may be delayed provided that
settlement occurs at the earliest date at which the Company reasonably
anticipates that such settlement will not cause a violation of applicable law,
all in accordance with Treas. Reg. § 1.409A-2(b)(7)(ii).
11.    Certain Adjustments; Change in Control. If during the term of this
Agreement, there shall be any stock splits, reorganizations, equity
restructurings and similar matters, the Committee shall make or cause to be made
an appropriate and equitable substitution, adjustment or treatment with respect
to the PSUs in a manner consistent with Sections 4.4 and 19.2 of the Plan. The
Committee’s determination as to what adjustments shall be made, and the extent
thereof, shall be final, binding and conclusive. No fractional shares of Common
Stock shall be issued under the Plan on any such adjustment. This Award may be
subject to early vesting or termination in connection with a Change in Control
in accordance with the provisions of Section 18.3 of the Plan.
12.    Participation by Participant in Other Company Plans. Nothing herein
contained shall affect the right of the Participant to participate in and
receive benefits under and in accordance with the then current provisions of any
retirement plan or employee welfare benefit plan or program of the Company or of
any Affiliate of the Company, subject in each case, to the terms and conditions
of any such plan or program.
13.    Not an Employment or Service Contract. Nothing herein contained shall be
construed as an agreement by the Company or any of its Affiliates, expressed or
implied, to employ or contract for the services of the Participant, to restrict
the right of the Company or any of its Affiliates to discharge the Participant
or cease contracting for the Participant’s services or to modify, extend or
otherwise affect in any manner whatsoever, the terms of any employment agreement
or contract for services which may exist between the Participant and the Company
or any of its Affiliates.
14.    Death of Participant. In the event of the Participant’s death prior to
the Settlement Date, delivery of shares of Common Stock pursuant to Section 6
shall be made to the duly appointed and qualified executor or other personal
representative of the Participant, to be distributed in accordance with the
Participant’s will or applicable intestacy law.
15.    Arbitration. In lieu of litigation by way of court or jury trial, any
dispute or controversy arising hereunder shall be settled by arbitration, in
accordance with the arbitration agreement currently in effect by separate
agreement between the Participant and the Company or any of its Affiliates and
which is incorporated herein by reference. In the event that such arbitration
agreement is determined to be inapplicable or unenforceable or if no such
arbitration agreement is then in effect, the parties mutually agree to arbitrate
any dispute arising out of or related to this Agreement pursuant to the terms of
this paragraph.  The parties agree that this Agreement provides sufficient
consideration for that obligation and the mutual promises to arbitrate also
constitutes consideration for this agreement to arbitrate.  The following terms
and conditions shall apply to such arbitration hereunder. The arbitration shall
be conducted before a single arbitrator in accordance with the Employment
Arbitration Rules of the American Arbitration Association (“AAA”) then in
effect, and shall be governed by the Federal Arbitration Act. Judgment may be
entered on the award of the arbitrator in any court having jurisdiction. Unless
provided otherwise in the arbitrator’s award, each party will pay its own
attorneys’ fees and costs. To the extent required by law or the AAA Rules, all
administrative costs of arbitration (including filing fees) and the fees of the
arbitrator will be paid by the Company. The Participant and the Company waive
the right for any dispute to be brought, heard, decided, or arbitrated as a
class and/or collective action (or joinder or consolidation with claims of any
other person), and the parties agree that, regardless of anything else in this
arbitration provision or the AAA Rules, the interpretation, applicability,
enforceability or formation of the class action waiver in this provision may
only be determined by a court and not an arbitrator.  Regardless of anything
else in this Agreement, this arbitration provision may not be modified or
terminated absent a writing signed by the Participant and the Company stating an
intent to modify or terminate the arbitration provision.
16.    Governing Law. Except as otherwise provided in Section 15, this Agreement
and any disputes hereunder shall be governed by and interpreted in accordance
with the laws of the State of Delaware, without application of its conflicts of
laws principles.
17.    Miscellaneous. This Agreement, together with the Plan, is the entire
agreement of the parties with respect to the PSUs granted hereby and may not be
amended except in a writing signed by both the Company and the Participant or
his or her Representative. If any provision of this Agreement is deemed invalid,
it shall be modified to the extent possible and minimally necessary to be
enforceable, and, in any event, the remainder of this Agreement will be in full
force and effect.
18.    Forfeiture and Clawback of Award. Notwithstanding the terms regarding
vesting and forfeiture or any other provision set forth in this Agreement and as
a condition to the receipt of this Award, the rights, payments and benefits with
respect to this Award are subject to reduction, cancellation, forfeiture, or
recoupment by the Company if and to the extent required in accordance with
Company policy as in effect from time to time (“Forfeiture and Clawback
Policy”), and/or as otherwise required by applicable law, rule or regulation of
the Securities and Exchange Commission, or rule or listing requirement of the
New York Stock Exchange (or such other exchange(s) or market(s) on which shares
of the same class are then listed) as in effect from time to time (collectively
with the Forfeiture and Clawback Policy, “Applicable Requirements”) in
connection with an accounting restatement or under such other circumstances as
specified in the Applicable Requirements. Any determination made and action
taken under the Forfeiture and Clawback Policy shall be final, binding and
conclusive.
ADDITIONAL PROVISIONS APPLICABLE ONLY TO EXECUTIVE OFFICERS OF THE COMPANY:
19.    Stock Holding Period. The Participant agrees to hold the shares of Common
Stock acquired upon the conversion of the PSUs for a minimum of 12 months
following their Settlement Date. This holding period shall not apply to shares
of Common Stock withheld by the Company to settle tax liabilities related to
vesting, and as otherwise may be provided under the Company’s Stock Ownership
Policy.



EXHIBIT A
Vesting Schedule Based on Operational Metric
A.    Definition of Terms:
“Additional Shares” means any shares of Common Stock to be issued to the
Participant on the Vesting Date in the event that the Company’s Operational
Performance Results exceed the Target Performance Level.
“Award Agreement” means the Performance Share Unit Award Agreement to which this
Exhibit is a part, pursuant to which an award of PSUs performance has been
granted.
“Disability” means that the Participant either: (A) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months and, with respect to a
Participant who is an Employee, is receiving income replacement benefits for a
period of not less than three months under an accident and health plan (e.g., a
long term disability plan) covering Employees of the Company or Affiliate that
employs the Participant; or (B) is determined to be totally disabled by the
Social Security Administration or Railroad Retirement Board.
“Grant Date” is defined in the first paragraph of the Award Agreement.
“Operational Performance Results” means the Company’s Adjusted Return on Equity
as defined in Section C below and certified by the Committee for the Performance
Period.
“Performance Period” means the three-year period starting on January 1 of the
calendar year in which the Grant Date occurs (“Start Date”) and ending on the
December 31 immediately preceding the three-year anniversary of the Start Date.
“Retirement Eligible” means that the Participant has either attained age 60 and
completed 10 years of Service as an Employee or attained age 65 and completed
five years of Service as an Employee.
“Separation from Service” has the meaning ascribed to such term in Section 409A.
“Service” means the period during which the Participant is an Employee, Director
or a Third Party Service Provider; provided, however, that the Participant will
not be deemed to be in service after the Company divests its control in the
Affiliate for which the Participant is exclusively in Service, or if the
Company’s control of such Affiliate otherwise ceases.
“Target Units” means one hundred percent (100%) of the total number of PSUs
granted on the Grant Date, as specified in Section 1 of the Award Agreement.
“Vesting Date” means the date that the Committee certifies the Operational
Performance Results, except as otherwise provided in Section E below.
B.    Determination of Vesting Date Events:
As soon as practicable following the end of the Performance Period, the
Committee will determine the Company’s Operational Performance Results in
accordance with the methodology described in the next section below. The
Company’s Operational Performance Results will determine the number of Target
Units that will vest or be forfeited on the Vesting Date, and the number of
Additional Shares, if any, that will be issued to the Participant on the Vesting
Date, as described below under “Vesting Determination.”
C.    Operational Performance Calculation Methodology:
The following table shows the Maximum, Target and Threshold Performance Levels
for the Company’s Operational Performance Results:
Level of Achievement for Performance Period
Operational Performance Results
Total PSUs to Vest (and/or Additional Shares to be Granted) on Vesting Date as
Percentage of Target Units
Maximum
 
200
%
Target
 
100
%
Threshold
 
50
%
Below Threshold
 
0
%

At the conclusion of the Performance Period, the Committee will determine the
Company’s Operational Performance Results in accordance with the formula and
methods described below, including consideration of whether the Company’s Ratio
of Debt to Total Capitalization at the end of the Performance Period exceeds
35%.
Formula for Calculating Operational Performance Results
For purposes of this Exhibit, the Operational Performance Results for the
Company will be calculated as follows:
Adjusted Return on Equity shall be computed by dividing the sum of Adjusted Net
Income for each of the three years in the Performance Period by the sum of the
Adjusted Average Shareholders’ Equity for each of the three years.
Adjusted Net Income is defined as Net Income as reported in the Company’s
financial statements for the respective year, adjusted to take into account the
after-tax impacts of the following items, to the extent the Committee deems them
not indicative of the Company’s core operating performance:
(i)
adjust the amount of Actual CAT Losses and LAE to equal Expected CAT Losses;

(ii)
adjust Net Realized Gains on Sales of Investments and Net Impairment Losses
Recognized in Earnings to equal Expected Net Realized Gains on Sales of
Investments and Expected Net Impairment Losses Recognized in Earnings;

(iii)
significant unusual judgments or settlements in connection with the Company’s
legal contingencies or benefit plans; and

(iv)
additional significant unusual or nonrecurring items as permitted by the Plan.

Adjusted Average Shareholders’ Equity is defined as the simple average of Total
Shareholders’ Equity as reported in the Company’s financial statements for the
beginning and end of year for each year in the Performance Period, adjusted to
take into account the after-tax impacts of the following items, to the extent
the Committee deems them not indicative of the Company’s core operating
performance:
(i)
Unrealized Gains and Losses on Fixed Maturity Securities from Adjusted
Shareholders Equity;

(ii)
the modifications made in calculating Adjusted Net Income; and

(iii)
additional significant unusual or nonrecurring items as permitted by the Plan.

Actual CAT Losses and LAE means the actual Catastrophe Losses and associated
Loss Adjustment Expenses, including catastrophe reserve development, as reported
in the Management Reports.
Expected CAT Losses, Expected Net Realized Gains on Sales of Investments, and
Expected Net Impairment Losses Recognized in Earnings means the amounts
specified in the Management Reports as “Planned” or “Expected” for,
respectively, (A) Catastrophe Losses and associated Loss Adjustment Expenses,
including catastrophe reserve development, (B) Net Realized Gains on Sales of
Investments, and (C) Net Impairment Losses Recognized in Earnings.
Management Reports means the Hyperion reports, or their reporting equivalent,
prepared by the Company for the relevant Plan Year or other time period.
Unrealized Gains and Losses on Fixed Maturity Securities means the Unrealized
Gains and Losses on Fixed Maturity Securities as reported in the Management
Reports.
D.    Vesting Determination:
Except as otherwise provided in Section E, the PSUs held by the Participant will
vest, to the extent earned for the Performance Period, on the Vesting Date only
if the Participant has not had a Separation from Service prior to such date.
Once the Company’s Operational Performance Results are determined by the
Committee, the Company will confirm the number of Target Units that will vest or
be forfeited on the Vesting Date, and the number of Additional Shares, if any,
that will be issued to the Participant on the Vesting Date consistent with the
following provisions:
•
If the Company’s Operational Performance Results are at or above the Target
Performance Level, 100% of the Target Units will vest on the Vesting Date. If
the Company’s Operational Performance Results are above the Target Performance
Level, Additional Shares will also be issued to the Participant on the Vesting
Date. If the Company’s Operational Performance Results are less than the Target
Performance Level, some or all of the Target Units will be forfeited.

•
The number of the Target Units that will vest on the Vesting Date, and the
number of any Additional Shares that will be issued to the Participant on the
Vesting Date, will be determined in accordance with the table set forth in
Section C above. Any Target Units that do not vest in accordance with the table
will be forfeited on the Vesting Date.

E.    Determination of Vesting in Case of Certain Terminations and Other Events:
Notwithstanding any contrary provisions of the Plan:
(1)    Retirement Eligible. (a) Except as otherwise provided in Section (1)(b)
or in another subsection of this Section E, if the Participant is Retirement
Eligible, any PSUs that will vest and Additional Shares that will be issued on
the Vesting Date, will be based on the extent earned for the Performance Period
as determined in accordance with the provisions of Sections A – D above, and
then reduced pro-rata by multiplying any such PSUs and Additional Shares by a
fraction, the numerator of which is the number of full months in the Performance
Period during which the Participant was actively in Service, and the denominator
of which is the total number of months in the Performance Period. A partial
month worked shall be counted as a full month if the Participant was actively
working for 15 or more days in that month. All PSUs that do not vest in
accordance with this provision shall be forfeited.
(b) If, on or prior to the last day of the Performance Period, the Participant
is Retirement Eligible and either (i) becomes an employee of a competitor of the
Company or any of its Affiliates or otherwise engages in any activity that is
competitive with the Company or any of its Affiliates, as determined by the
Committee in its sole discretion, or (ii) the Participant’s Service is
terminated for Substantial Cause, then any of the PSUs that are restricted on
the date of such employment, activity or termination shall be forfeited to the
Company.
(2)    Termination on Death or Disability. The Vesting Date shall be the date of
the Participant’s death or Disability if the Participant dies or becomes
Disabled prior to the three-year anniversary of the Grant Date: (i) while in
Service; or (ii) after terminating Service if the Participant (A) was Retirement
Eligible on the date of such termination of Service for a reason other than
Substantial Cause, and (B) had not, at any time prior to the date of the
Participant’s death or Disability, become an employee of a competitor of the
Company or any of its Affiliates or otherwise engaged in any activity that is
competitive with the Company or any of its Affiliates, as determined by the
Company in its sole discretion. On such Vesting Date: (a) the Performance Period
shall be deemed to have been completed; (b) a number of PSUs shall vest in an
amount equal to the number of Target Units multiplied by a fraction, the
numerator of which is the number of full months in the Performance Period during
which the Participant was actively in Service, and the denominator of which is
the total number of months in the original Performance Period (a partial month
worked shall be counted as a full month if the Participant was actively in
Service for 15 or more days in that month); (c) no Additional Shares shall be
issued to the Participant; and (d) all PSUs that do not vest in accordance with
this provision shall be forfeited.
(3)    Termination on Divestiture. Except as otherwise provided below or in
another subsection of this Section E, in the event that, prior to the three-year
anniversary of the Grant Date, the Participant is no longer employed by the
Company or an Affiliate as a result of the Company’s divestiture of the business
for which the Participant primarily performed services, or its controlling
interest in the Affiliate for which the Participant was exclusively in Service,
or other cessation of the Company’s control of such Affiliate, the following
terms shall apply. Any PSUs that will vest and Additional Shares that will be
issued on the Vesting Date will be based on the extent earned for the
Performance Period as determined in accordance with the provisions of Sections A
– D above, and then reduced pro-rata by multiplying the number of any such PSUs
and Additional Shares by a fraction, the numerator of which is the number of
full months in the Performance Period during which the Participant was actively
in Service, and the denominator of which is the total number of months in the
Performance Period. A partial month worked shall be counted as a full month if
the Participant was actively working for 15 or more days in that month. All PSUs
that do not vest in accordance with this provision shall be forfeited.
(4)    Other Termination of Service. If the Participant ceases to be in Service
prior to the Vesting Date (including, without limitation, by reason of a
divestiture or cessation of control of an Affiliate), and is not Retirement
Eligible or subject to a divestiture, under circumstances other than those set
forth in the foregoing subsections (1) – (3) of this Section E, all unvested
PSUs held by the Participant shall be forfeited to the Company on the date of
such cessation of Service, and no Additional Shares shall be issued to the
Participant.
(5)    Leave of Absence. In the event that the Participant is on an approved
Leave of Absence (other than a short-term disability or Family and Medical Leave
Act leave) at the end of the Performance Period or takes such a Leave of Absence
at any time during the Performance Period, then the PSUs will vest, forfeit or
be granted, as applicable, to the extent earned for the Performance Period, in
an amount equal to the number of Target Units that would vest and the number of
Additional Shares that would be issued in accordance with the provisions of
Sections A – D above, if any, multiplied by a fraction, the numerator of which
is the number of full months in the Performance Period during which the
Participant was an active Employee not on such Leave of Absence and the
denominator of which is the total number of months in the Performance Period.
F.
Interpretations Related to Calculations and Determinations Related to
Performance:

(1)    Interpretations. The Committee shall have the reasonable discretion to
interpret or construe ambiguous, unclear or implied terms applicable to this
Agreement, and to make any findings of fact necessary to make a calculation or
determination hereunder.
(2)    Disagreements. A decision made in good faith by the Committee or the
Company shall govern and be binding in the event of any dispute regarding a
method of calculation of performance or a determination of vesting or forfeiture
in connection with this Award.
(3)    Method of Calculating Final Number of Vested or Forfeited PSUs.
The number of PSUs that will vest or be forfeited and any Additional Shares that
will be issued on the Vesting Date pursuant to Section D above for performance
that falls between the percentage points specified in the second column of the
table in Section C above shall be interpolated on a straight-line basis.
(4)    Rounding Conventions.
•
Regarding rounding of results, percentages shall be computed to one decimal
point (i.e., XX.X%).

•
Target Units that will vest and any Additional Shares that will be issued result
from the application of the methods in the foregoing subsection F(3) and Section
D above shall only be paid out in whole shares of Common Stock. Any fractional
shares that would otherwise result from such application shall be rounded down
to the nearest whole number of shares.



As of 10-31-17